DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/6/22 have been fully considered but they are not persuasive. 
Regarding Claim 1 and similar independent claim 10 rejected with references Nickel and Krumel, Applicant argues that Nickel does not disclose the use of multiple speech recognition engines and further does not teach the use of a set of speech recognition interfaces as required by limitation “(ii) a set of speech recognition engine interfaces, executable independently of the client application and configured to control respective ones of the plurality of speech recognition engines” (Amendment, pg. 7, second para. - pg. 8, first para.). 
Examiner respectfully disagrees as Applicant is arguing that Nickel is not disclosing limitations that Krumel is utilized to address. Examiner agrees that Nickel does describe the use of a single speech recognition module/engine and does not teach multiple speech recognition engines because Krumel (not Nickel) was utilized (see Office Action, 1/4/22, pg.6) to teach the use of multiple speech recognition engines. Also, Nickel discloses the use of different interfaces with prompts that are interacted by the user with by spoken utterances of a user (fig. 4B; fig. 5B; para. [0026]), corresponding to the claimed plurality of speech recognition interfaces.
Applicant further argues that Nickel does not disclose an input profile that identifies a particular speech engine corresponding to the application i.e. limitation “an input profile distinct from the client application, and containing an input mechanism identifier corresponding to the client application, the input mechanism identifier indicating one of a plurality of speech recognition engines” (Amendment, pg. 8, second para.)
           Examiner respectfully disagrees as Nickel discloses retrieving a specific workflow description 60 for a given user requested task, where each workflow object of the workflow description 60 may include a designation of which modes or components are to be used for the task, including a designation of a speech recognition as a mode for a requested task (para. [0022]-[0024]; para. [0029]), and where the speech recognition is performed by a speech recognition module/engine (fig. 3, element 66), corresponding to “an input profile distinct from the client application, and containing an input mechanism identifier corresponding to the client application, the input mechanism identifier indicating one speech recognition engine”. What Nickel does not explicitly disclose is the speech recognition engine includes a plurality of speech recognition engines. Krumel discloses this requirement as explained below.
 Applicant further argues that Nickel does not disclose a determination that the input mechanism specified in the input profile indicates a predetermined one of the subset of speech recognition engines stored in memory since Nickel lacks both the speech recognition engines and the input profile identifying a particular engine, and as such, argues that Nickel fails to disclose limitation “determining that the input mechanism identifier indicates a predetermined one of the subset of speech recognition engines” (Amendment, pg. 8, third para.)
            Examiner respectfully disagrees as Nickel discloses determining that the input mechanism identifier indicates a predetermined speech recognition engine, and providing a request for input data to a corresponding speech recognition engine interface among the set of speech recognition engine interfaces (fig. 4A-5B; para. [0023]; para. [0024]; para. [0026]). What Nickel does not explicitly disclose is that use of multiple speech recognition engines i.e., the claimed “subset of speech recognition engines”. Krumel discloses this requirement as explained below.
              Applicant argues that the speech recognition service applications 30 of Krumel are software applications that utilize speech recognition and are not interfaces to the speech recognizers 40 (i.e. the claimed speech recognition engines), and as such, argues that Krumel fail to disclose limitation “a set of speech recognition engine interfaces, executable independently of the client application and configured to control respective ones of the plurality of speech recognition engines” (Amendment, pg. 8, fourth para.)
            Examiner respectfully disagrees as Krumel discloses a user of client computing device 2 utilizing one or more of the speech recognition service applications 30 to provide microphone collected spoken user commands to speech recognizers 40 (para. [0013]; para. [0029]), where the speech recognition service applications 30 executes independently of the event handler application 38, and where the utterance provided to the service applications 30 (para. [0029]) is provided to a selected recognizer for results processing (fig. 3; para. [0033]-[0034]), corresponding to controlling the recognizer to produce results, and as such, limitation “a set of speech recognition engine interfaces, executable independently of the client application and configured to control respective ones of the plurality of speech recognition engines”.
           Applicant further argues that the recognizer used in Krumel is determined according to a markup language document, but that there is no indication that the document identifies a speech recognition engine corresponding to a specific one of the service applications 30 of Krumel, and as such, argues that Krumel fails to disclose limitations “an input profile distinct from the client application, and containing an input mechanism identifier corresponding to the client application, the input mechanism identifier indicating one of a plurality of speech recognition engines” and “determining that the input mechanism identifier indicates a predetermined one of the subset of speech recognition engines and providing a request for input data to a corresponding speech recognition engine interface among the set of speech recognition engine interfaces” (Amendment, pg. 8, fifth para. – pg. 9, first para.). 
          Examiner respectfully disagrees as Applicant is arguing that Krumel is not disclosing some limitations that are addressed by Nickel. Nickel as explained above, discloses language corresponding to “an input profile distinct from the client application, and containing an input mechanism identifier corresponding to the client application, the input mechanism identifier indicating one speech recognition engine”. Nickel also discloses “determining that the input mechanism identifier indicates a predetermined speech recognition engine, and providing a request for input data to a corresponding speech recognition engine interface among the set of speech recognition engine interfaces”. 
            What Nickel does not explicitly disclose includes where the speech recognition engine including “a plurality of speech recognition engines” i.e., limitation “the input mechanism identifier indicating one of a plurality of speech recognition engines” and the claimed “subset of speech recognition engines” i.e., limitation “determining that the input mechanism identifier indicates a predetermined one of the subset of speech recognition engines”. Krumel discloses the use of its event handler application 38 to specify a recognizer based on the grammar used in a user utterance (para. [0014]), where the recognizer may include multiple recognizers (para. [0014]) i.e. multiple speech recognition engines, corresponding to limitation “the input mechanism identifier indicating one of a plurality of speech recognition engines” as well as “determining that the input mechanism identifier indicates a predetermined one of the subset of speech recognition engines”. 
           Applicant’s arguments that the remaining claims (i.e., the dependent claims) are allowable based on their dependency from the above argued claims 1 and 10 (Amendment pg. 9, second para.) are not persuasive as explained above and provided in the rejection below, absent any argument as to why the cited portions of the references fail to disclose limitations recited in those dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.        Claims 1-6, 9-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nickel et al. U.S PGPUB 2012/0066600 A1 (“Nickel”) in view of Krumel et al. U.S. PGPUB US 2010/0185447 (“Krumel”)
         Per Claim 1, Nickel discloses a method of providing input data to client applications in a computing device, the method comprising:
          storing, in a memory (fig. 1, element 24; para. [0022]) of the computing device: 
          (i) a client application (fig. 1, elements 24, 52; para. [0022]);
          (ii) an input profile containing an input mechanism identifier corresponding to a client application, the input mechanism identifier indicating one speech recognition engine (fig. 1, elements 24, 52; fig. 2, element 60, 66; The application code 58, for example, is programmed to retrieve and execute a specific workflow description 60 for a given task that the worker 38 is completing.  Thus, there may be different workflow descriptions 60 for different tasks …, para. [0022]; each workflow object of the workflow description 60 may include a designation of which modes or components are to be used with respect to that workflow object…, para. [0023]; para. [0029]);
            via execution of the client application at a processor of the computing device, rendering a prompt for input data at an output assembly of the computing device (The workflow description 60 will also include a series of instances or junctures where input is expected to be received in response to the prompts…. a prompt asking for a quantity of goods may either designate that the text "What quantity?" be shown on the display screen 42 or designate that an audible prompt or question be provided by the speaker 50 to the user…, para. [0023]);
               determining that the input mechanism identifier indicates a predetermined speech recognition engine, and providing a request for input data to a corresponding speech recognition engine interface among the set of speech recognition engine interfaces (fig. 4A-5B; The prompts used herein are not limited, and may be questions that are asked through speech or data fields that must be filled in by a user…To that end, some input and output interface components are appropriate for some prompts, and other input/output components may not be appropriate for certain prompts…In these instances, each workflow object of the workflow description 60 may include a designation of which modes or components are to be used with respect to that workflow object…, para. [0023]; to address the prompt, the dialog engine 62 may receive speech information from a user via speech recognition module 66 that is operatively connected to the microphone 46…, para. [0024]; The screen 42 illustrates a series of prompts in the form of data fields for providing a damaged goods report…Thus, a worker 38 knows that the Product ID prompt/field 100 can be addressed or filled in by speaking the ID into the microphone 46 of a headset 48…, para. [0026], different interfaces with prompts that are interacted by the user with speech as speech recognition interfaces);
             via execution of the corresponding speech recognition engine interface, controlling the predetermined speech recognition engine to obtain audio data via a microphone for conversion of the audio data to input data by the predetermined speech recognition engine (para. [0023]; para. [0024]-[0025]);
             receiving the input data at the corresponding speech recognition engine interface from the predetermined speech recognition engine (para. [0023]; the dialog engine 62 may receive speech information from a user via speech recognition module 66 that is operatively connected to the microphone 46…, para. [0024]);
            returning the input data to the client application (Once a response to the prompt is provided, such as by a spoken utterance or a scan, the field is visually filled with the input data or information…, para. [0026]); and 
            via execution of the client application, controlling the output assembly to present the input data in association with the prompt (fig. 5A; fig. 5B; The prompt may also include information indicating which input modes or components are appropriate to capture or receive any incoming data for answering or addressing the prompt…, para. [0023]; the field is visually filled with the input data or information…, para. [0026])
                Nickel does not explicitly disclose the input profile is distinct from the client application
               However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to make the input profile/workflow description 60 of Nickel distinct/separable from the Multimodal Application 52 instead of integral, as a matter of design choice (See MPEP 2144.04)
               Nickel does not explicitly disclose: the input mechanism identifier indicating one of a plurality of speech recognition engines, storing, in a memory: (ii) a set of speech recognition engine interfaces, executable independently of the client application and configured to control respective ones of the plurality of speech recognition engines and (iv) at least a subset of the speech recognition engines or determining that the input mechanism identifier indicates a predetermined one of the subset of speech recognition engines
              However, this feature is taught by Krumel:
              the input mechanism identifier indicating one of a plurality of speech recognition engines (the recognizer 40 may comprise one or more recognizers…, para. [0013]; the event handler application 38 may be utilized to receive the utterance 42 from the client computing device 2 and process the utterance 42 for a grammar…The event handler application 38 may further be utilized to parse the markup language document 44 for tags which specify a recognizer (i.e., the recognizer 40 or recognizer 72), based on the grammar used in the utterance 42…, para. [0014])
              storing, in a memory of the computing device: (iii) a set of speech recognition engine interfaces, executable independently of the client application and configured to control respective ones of the plurality of speech recognition engines (fig. 1, elements 30, 40; fig. 2; The client computing device 2 may include speech recognition server applications 30, an event handler application 38, a recognizer 40, an utterance 42, a markup language document 44, results sets 46, device interface applications 50 and synchronization service applications 60.  It should be understood that in accordance with various embodiments, the recognizer 40 may comprise one or more recognizers…, para. [0013]; The speech recognition server applications 30 in the client computing device 2 may include various productivity software applications which may utilize speech recognition… the recognizer 40 may comprise a separate application which may be executed on the client computing device 2 for processing results for the utterance 42…, para. [0014]-[0015]; para. [0022]; a user of the client computing device 2 may utilize one or more of the speech recognition service applications…in conjunction with the event handler application 38 to make an utterance comprising a query for a contact to call via voice activated dialing or for the location of a business enterprise, traffic information, directions, weather information, or movie information by speaking into the microphone…, para. [0029], speech service applications receiving user’s speech and sending speech to selected recognizer for recognition as controlling selected speech recognition engine)
            and (iv) at least a subset of the speech recognition engines (the recognizer 40 may comprise one or more recognizers…, para. [0013]; The client computing device 2 further includes a mass storage device 14 for storing an operating system 32, the speech recognition service applications 30, the event handler application 38, the recognizer 40…, para. [0022], recognizers as including subset of recognizers)
             determining that the input mechanism identifier indicates a predetermined one of the subset of speech recognition engines (the recognizer 40 may comprise one or more recognizers…, para. [0013]; the event handler application 38 may be utilized to receive the utterance 42 from the client computing device 2 and process the utterance 42 for a grammar…The event handler application 38 may further be utilized to parse the markup language document 44 for tags which specify a recognizer (i.e., the recognizer 40 or recognizer 72), based on the grammar used in the utterance 42…, para. [0014]), and
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Krumel with the method of Nickel in arriving at “the input mechanism identifier indicating one of a plurality of speech recognition engines, storing, in a memory: (ii) a set of speech recognition engine interfaces, executable independently of the client application and configured to control respective ones of the plurality of speech recognition engines and (iv) at least a subset of the speech recognition engines and determining that the input mechanism identifier indicates a predetermined one of the subset of speech recognition engines”, because such combination would have resulted in increasing the processing capabilities of the device since processing queries using only a single recognizer can result in excessive latency for receiving simple command and control requests (Krumel, para. [0002]; para. [0004]).
        Per Claim 2, Nickel in view of Krumel teaches the method of claim 1.
             Nickel discloses: wherein retrieving the input mechanism identifier, providing the request for input data to the corresponding speech recognition engine interface, receiving the input data and returning the input data are performed via execution of an input service simultaneously with the client application (fig. 1, element 52; fig. 4A; fig. 4B; fig. 5A; fig. 5B; para. [0022]-[0026])
       Per Claim 3: Nickel in view of Krumel teaches the method of claim 1.
               Nickel discloses: wherein controlling the predetermined speech recognition engine includes executing the corresponding speech recognition interface to convert the input request into a format native to the predetermined speech recognition engine (para. [0023]-[0024]; Once a response to the prompt is provided, such as by a spoken utterance or a scan, the field is visually filled with the input data or information…, para. [0026]).
          Per Claim 4, Nickel in view of Krumel teaches the method of claim 1.
             Nickel discloses: wherein the input mechanism identifier corresponds to one of the speech recognition engines, or to a barcode scanner (para. [0024]; para. [0026]).
          Per Claim 5, Nickel in view of Krumel teaches the method of claim 1.
              Nickel discloses: storing, in the memory, a subset of the speech recognition engines, the subset being smaller than the set of speech recognition engine interfaces (fig. 3, element 66; para. [0024]).
         Per Claim 6: Nickel in view of Krumel teaches the method of claim 1.
            Nickel discloses: wherein the input profile further includes configuration parameters for the indicated input mechanism (each workflow object of the workflow description 60 may include a designation of which modes or components are to be used with respect to that workflow object…, para. [0023]); and 
          wherein the method further comprises providing the configuration parameters to the speech recognition engine interface (if the prompt from the workflow description 60 is to be audibly delivered with the speaker 50, such as in a speech directed/assisted work environment, the indication may follow the prompt by audibly listing the input components or modes that may be used to respond or otherwise address the voice prompt…, para. [0025]-[0027]).
         Per Claim 9: Nickel in view of Krumel teaches the method of claim 1. 
             Nickel discloses: prior to retrieving the input mechanism identifier from the input profile, converting the request for input data from a client application format to a native format (para. [0024]; para. [0029]).
         Per Claim 10: Nickel discloses a computing device, comprising:
            an output assembly (fig. 3, elements 42, 50, 64; para. [0010]; para. [0021]);
            a microphone (fig. 3, element 46);
            a memory (fig. 1, element 24) storing:
                (i) a client application (fig. 1, elements 24, 52; para. [0022]);
          (ii) an input profile containing an input mechanism identifier corresponding to the client application, the input mechanism identifier indicating one of a plurality of speech recognition engines (fig. 1, elements 24, 52; fig. 2, element 60, 66; The application code 58, for example, is programmed to retrieve and execute a specific workflow description 60 for a given task that the worker 38 is completing.  Thus, there may be different workflow descriptions 60 for different tasks …, para. [0022]; each workflow object of the workflow description 60 may include a designation of which modes or components are to be used with respect to that workflow object…, para. [0023]; para. [0029]);
            a processor interconnected with the memory and the microphone (fig. 1, elements 20, 24; fig. 3), the processor configured to: execute the client application to render a prompt for input data at an output assembly (fig. 1, fig. 3; The workflow description 60 will also include a series of instances or junctures where input is expected to be received in response to the prompts…. a prompt asking for a quantity of goods may either designate that the text "What quantity?" be shown on the display screen 42 or designate that an audible prompt or question be provided by the speaker 50 to the user…, para. [0023]);
               responsive to rendering the prompt for input data, retrieving the input mechanism identifier from the input profile (The prompt may also include information indicating which input modes or components are appropriate to capture or receive any incoming data for answering or addressing the prompt…, para. [0023]-[0024]); 
            determine that the input mechanism identifier indicates a predetermined speech recognition engine, and provide a request for input data to a corresponding speech recognition engine interface among the set of speech recognition engine interfaces (fig. 4A-5B; The prompts used herein are not limited, and may be questions that are asked through speech or data fields that must be filled in by a user…To that end, some input and output interface components are appropriate for some prompts, and other input/output components may not be appropriate for certain prompts…In these instances, each workflow object of the workflow description 60 may include a designation of which modes or components are to be used with respect to that workflow object…, para. [0023]; to address the prompt, the dialog engine 62 may receive speech information from a user via speech recognition module 66 that is operatively connected to the microphone 46…, para. [0024]; The screen 42 illustrates a series of prompts in the form of data fields for providing a damaged goods report…Thus, a worker 38 knows that the Product ID prompt/field 100 can be addressed or filled in by speaking the ID into the microphone 46 of a headset 48…, para. [0026], different interfaces with prompts that are interacted by the user with speech as speech recognition interfaces);
             execute the corresponding speech recognition engine interface to control the predetermined speech recognition engine to obtain audio data via the microphone, for conversion of the audio data to input data by the predetermined speech recognition engine (para. [0023]; para. [0024]-[0025]);
             receive the input data at the corresponding speech recognition engine interface from the predetermined speech recognition engine (para. [0023]; the dialog engine 62 may receive speech information from a user via speech recognition module 66 that is operatively connected to the microphone 46…, para. [0024]);
            return the input data to the client application (Once a response to the prompt is provided, such as by a spoken utterance or a scan, the field is visually filled with the input data or information…, para. [0026]); and 
           execute the client application to control the output assembly to present the input data in association with the prompt (fig. 5A; fig. 5B; The prompt may also include information indicating which input modes or components are appropriate to capture or receive any incoming data for answering or addressing the prompt…, para. [0023]; the field is visually filled with the input data or information…, para. [0026])
                Nickel does not explicitly disclose the input profile is distinct from the client application
               However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to make the input profile/workflow description 60 of Nickel distinct/separate from the Multimodal Application 52 instead of integral, as a matter of design choice (See MPEP 2144.04)
               Nickel does not explicitly disclose: the input mechanism identifier indicating one of a plurality of speech recognition engines, storing: (iii) a set of speech recognition engine interfaces, executable independently of the client application and configured to control respective ones of the plurality of speech recognition engines, and (iv) at least a subset of the speech recognition engines or determining that the input mechanism identifier indicates a predetermined one of the subset of speech recognition engines
              However, this feature is taught by Krumel:
              the input mechanism identifier indicating one of a plurality of speech recognition engines (the recognizer 40 may comprise one or more recognizers…, para. [0013]; the event handler application 38 may be utilized to receive the utterance 42 from the client computing device 2 and process the utterance 42 for a grammar…The event handler application 38 may further be utilized to parse the markup language document 44 for tags which specify a recognizer (i.e., the recognizer 40 or recognizer 72), based on the grammar used in the utterance 42…, para. [0014])
              storing: (iii) a set of speech recognition engine interfaces, executable independently of the client application and configured to control respective ones of the plurality of speech recognition engines (fig. 1, elements 30, 40; fig. 2; The client computing device 2 may include speech recognition server applications 30, an event handler application 38, a recognizer 40, an utterance 42, a markup language document 44, results sets 46, device interface applications 50 and synchronization service applications 60.  It should be understood that in accordance with various embodiments, the recognizer 40 may comprise one or more recognizers…, para. [0013]; The speech recognition server applications 30 in the client computing device 2 may include various productivity software applications which may utilize speech recognition… the recognizer 40 may comprise a separate application which may be executed on the client computing device 2 for processing results for the utterance 42…, para. [0014]-[0015]; para. [0022]; a user of the client computing device 2 may utilize one or more of the speech recognition service applications…in conjunction with the event handler application 38 to make an utterance comprising a query for a contact to call via voice activated dialing or for the location of a business enterprise, traffic information, directions, weather information, or movie information by speaking into the microphone…, para. [0029], speech service applications receiving user’s speech and sending speech to selected recognizer for recognition as controlling selected speech recognition engine)
            and (iv) at least a subset of the speech recognition engines (the recognizer 40 may comprise one or more recognizers…, para. [0013]; The client computing device 2 further includes a mass storage device 14 for storing an operating system 32, the speech recognition service applications 30, the event handler application 38, the recognizer 40…, para. [0022], recognizers as including subset of recognizers)
             determining that the input mechanism identifier indicates a predetermined one of the subset of speech recognition engines (the recognizer 40 may comprise one or more recognizers…, para. [0013]; the event handler application 38 may be utilized to receive the utterance 42 from the client computing device 2 and process the utterance 42 for a grammar…The event handler application 38 may further be utilized to parse the markup language document 44 for tags which specify a recognizer (i.e., the recognizer 40 or recognizer 72), based on the grammar used in the utterance 42…, para. [0014])         
               It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Krumel with the device of Nickel in arriving at “the input mechanism identifier indicating one of a plurality of speech recognition engines, storing: (iii) a set of speech recognition engine interfaces, executable independently of the client application and configured to control respective ones of the plurality of speech recognition engines, and (iv) at least a subset of the speech recognition engines and determining that the input mechanism identifier indicates a predetermined one of the subset of speech recognition engines”, because such combination would have resulted in increasing the processing capabilities of the device since processing queries using only a single recognizer can result in excessive latency for receiving simple command and control requests (Krumel, para. [0002]; para. [0004]).
             Per Claim 11: Nickel in view of Krumel teaches the computing device of claim 10, 
                Nickel discloses wherein the processor is configured to retrieve the input mechanism identifier, provide the request for input data to the corresponding speech recognition engine interface, receive the input data and return the input data via execution of an input service simultaneously with the client application (fig. 1, element 52; fig. 4A; fig. 4B; fig. 5A; fig. 5B; para. [0022]-[0026]).
          Per Claim 12: Nickel in view of Krumel teaches the computing device of claim 10, 
               Nickel discloses wherein the processor is configured to control the predetermined speech recognition engine by executing the corresponding speech recognition interface to convert the input request into a format native to the predetermined speech recognition engine (para. [0022]; para. [0024]; Once a response to the prompt is provided, such as by a spoken utterance or a scan, the field is visually filled with the input data or information…, para. [0026]).
           Per Claim 13: Nickel in view of Krumel teaches the computing device of claim 10, 
                 Nickel discloses an input assembly including a barcode scanner, and wherein the input mechanism identifier corresponds to one of the speech recognition engines, or to the barcode scanner (para. [0024]; para. [0026]).
            Per Claim 14: Nickel in view of Krumel teaches the computing device of claim 10, 
                 Nickel discloses wherein the memory further stores a subset of the speech recognition engines, the subset being smaller than the set of speech recognition engine interfaces (fig. 3, element 66; para. [0024]).
           Per Claim 15: Nickel in view of Krumel teaches the computing device of claim 10, 
               Nickel discloses wherein the input profile further includes configuration parameters for the indicated input mechanism (each workflow object of the workflow description 60 may include a designation of which modes or components are to be used with respect to that workflow object…, para. [0023]); and
                wherein the processor is further configured to provide the configuration parameters to the speech recognition engine interface (if the prompt from the workflow description 60 is to be audibly delivered with the speaker 50, such as in a speech directed/assisted work environment, the indication may follow the prompt by audibly listing the input components or modes that may be used to respond or otherwise address the voice prompt…, para. [0025]-[0027]).
          Per Claim 18: Nickel in view of Krumel teaches the computing device of claim 10, 
                Nickel discloses wherein the processor is further configured, prior to retrieving the input mechanism identifier from the input profile, to convert the request for input data from a client application format to a native format (para. [0024]; para. [0029]).

2.      Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nickel in view of Krumel as applied to claims 1 and 10 above, and further in view of Levien et al US PGPUB 2013/0325474 A1 (“Levien”)
          Per Claim 7: Nickel in view of Krumel teaches the method of claim 1.
              Krumel discloses: storing, in the memory, an additional speech recognition engine corresponding to one of the speech recognition engine interfaces (para. [0022])
              Nickel in view of Krumel does not explicitly disclose receiving in the memory, an additional speech recognition engine corresponding to one of the speech recognition engine interfaces 
              However, this feature is taught by Levien (para. [0048]-[0051]; para. [0055]; para. [0105]; FIG. 3 shows particular party-correlated previous speech interaction based instructions for updating one or more speech recognition modules from particular-party associated particular device receiving module 306 receiving adaptation data comprising instructions for updating (e.g., adding, replacing, modifying, or otherwise changing a module, or in the absence of an existing module, creating one) one or more speech recognition modules…, para. [0107]; para. [0112]; para. [0123])
               It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Levien with the method of Nickel in view of Krumel in arriving at “receiving in the memory, an additional speech recognition engine corresponding to one of the speech recognition engine interfaces”, because such combination would have resulted in providing the best algorithm for the particular user involved in a speech-facilitated transaction (Levien, para. [0123])
          Per Claim 8: Nickel in view of Krumel teaches the method of claim 1.
              Nickel in view of Krumel does not explicitly disclose receiving and storing, in the memory, an updated input profile containing an updated input mechanism identifier corresponding to the additional speech recognition engine 
               However, this feature is taught by Levien (para. [0048]-[0051]; para. [0055]; para. [0105]; FIG. 3 shows particular party-correlated previous speech interaction based instructions for updating one or more speech recognition modules from particular-party associated particular device receiving module 306 receiving adaptation data comprising instructions for updating (e.g., adding, replacing, modifying, or otherwise changing a module, or in the absence of an existing module, creating one) one or more speech recognition modules…, para. [0107]; para. [0112]; para. [0123])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Levien with the method of Nickel in view of Krumel in arriving at “receiving and storing, in the memory, an updated input profile containing an updated input mechanism identifier corresponding to the additional speech recognition engine”, because such combination would have resulted in providing the best algorithm for the particular user involved in a speech-facilitated transaction (Levien, para. [0123])
             Per Claim 16: Nickel in view of Krumel teaches the computing device of claim 10, 
                Krumel discloses wherein the processor is further configured to receive and store, in the memory, an additional speech recognition engine corresponding to one of the speech recognition engine interfaces (para. [0022])       
              Nickel in view of Krumel does not explicitly disclose wherein the processor is further configured to receive and store, in the memory, an additional speech recognition engine corresponding to one of the speech recognition engine interfaces.       
              However, this feature is taught by Levien (para. [0048]-[0051]; para. [0055]; para. [0105]; FIG. 3 shows particular party-correlated previous speech interaction based instructions for updating one or more speech recognition modules from particular-party associated particular device receiving module 306 receiving adaptation data comprising instructions for updating (e.g., adding, replacing, modifying, or otherwise changing a module, or in the absence of an existing module, creating one) one or more speech recognition modules…, para. [0107]; para. [0112]; para. [0123])
               It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Levien with the device of Nickel in view of Krumel in arriving at “wherein the processor is further configured to receive and store, in the memory, an additional speech recognition engine corresponding to one of the speech recognition engine interfaces”, because such combination would have resulted in providing the best algorithm for the particular user involved in a speech-facilitated transaction (Levien, para. [0123]).
           Per Claim 17: Nickel in view of Krumel teaches the computing device of claim 16,              
.            Nickel in view of Krumel does not explicitly disclose wherein the processor is further configured to receive and store, in the memory, an updated input profile containing an updated input mechanism identifier corresponding to the additional speech recognition engine.
               However, this feature is taught by Levien (para. [0048]-[0051]; para. [0055]; para. [0105]; FIG. 3 shows particular party-correlated previous speech interaction based instructions for updating one or more speech recognition modules from particular-party associated particular device receiving module 306 receiving adaptation data comprising instructions for updating (e.g., adding, replacing, modifying, or otherwise changing a module, or in the absence of an existing module, creating one) one or more speech recognition modules…, para. [0107]; para. [0112]; para. [0123])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Levien with the device of Nickel in view of Krumel in arriving at “wherein the processor is further configured to receive and store, in the memory, an updated input profile containing an updated input mechanism identifier corresponding to the additional speech recognition engine.”, because such combination would have resulted in providing the best algorithm for the particular user involved in a speech-facilitated transaction (Levien, para. [0123])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658